Citation Nr: 0620778	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  02-17 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected eczema, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1974 to December 1975 and from March 1977 to April 
1980.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois which denied the veteran's 
increased rating claim for service-connected eczema.

In August 2003, the veteran requested a Travel Board hearing 
which was scheduled at the Chicago RO in November 2003.  
However, he failed to report for the hearing, and he has 
since provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed to have been withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2005).

This case was previously before the Board in August 2005, 
when it was remanded for further procedural development.  The 
case has been returned to the Board for further appellate 
proceedings.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Issues not on appeal

In August 2005, the Board denied the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), a right ankle disability and a disability of 
the left foot and toes.  The Board's decision is final, and 
those issues will be addressed no further herein.  
See 38 C.F.R. § 20.1100 (2005).



REMAND

The veteran is asking for consideration of entitlement to an 
increased disability rating for his service-connected eczema.

In a July 2005 Written Brief Presentation, the veteran's 
representative indicated that the veteran believes his skin 
condition has worsened since the most recent examination 
dated in October 2001.  In a June 2006 Written Brief 
presentation, the representative reiterated and amplified his 
contention, in particular noting that the previous VA 
examination may have been conducted during a period of 
remission.  Cf. Ardison v. Brown, 6 Vet. App. 405, 408 (1994) 
[if there is a medically established history of recurrence 
and remission of a disability, with the period of recurrence 
over a long period of time, another examination during period 
of flare-up of disability is required].  

The Board finds that a more recent VA examination is 
warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

The veteran's representative has asked that the veteran's 
increased rating claim be considered on an extraschedular 
basis.  See the July 2005 Written Brief Presentation, page 2.  
This issue has not yet been addressed by the agency of 
original jurisdiction (AOJ), and it is referred to the AOJ 
for appropriate action.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected eczema.  Any such 
records so identified should be 
obtained, to the extent possible and 
any records so obtained should be 
associated with the veteran's VA 
claims folder.

2.  VBA should then schedule the 
veteran for a physical examination in 
order to determine the current 
severity of the service-connected 
eczema.  The veteran's VA claims 
folder should be forwarded to the 
examiner for review in connection with 
the examination.  Any diagnostic 
testing deemed to be necessary by the 
examiner should be accomplished.  The 
report of the examination should be 
associated with the veteran's VA 
claims folder.

3.  VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for the 
service-connected eczema on both a 
schedular and extraschedular basis.  
If the benefit sought on appeal 
remains denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

As a final matter, as pointed out by the veteran's very able 
representative the veteran is beset by significant 
psychiatric problems, with a history of homelessness and 
substance abuse.  This does not, however, relieve him of the 
obligation of reporting for the physical examination called 
for in the Board's remand.  The veteran is cautioned that 
failure to report for any scheduled examination may cause his 
claim to be denied.  See 38 C.F.R. § 3.655 (2005). 



   _____________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


